DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant' s arguments in combination with amendments to claims, see claims and remarks, filed 06/25/2021, with respect to rejection under 35 USC 103 have been fully considered. 
The Examiner had previously noted that Baldwin did not disclose the posture data for the wearer obtained from sensors positioned at one or more locations of the waist of the wearer. However, upon a closer reading of the Baldwin reference, it is noted that Baldwin does disclose capturing data of a user from various sensors, wherein one or more sensors are positioned at the waist, and wherein the sensors could be incorporated in a belt worn at the waist of the user (see rejection below for details). The Applicant’s argument that the current invention only (emphasis added) requires sensors that are positioned at the waist is not convincing. The claims as currently recited states “receiving from sensors of the sensor platform…incorporated into an article of clothing…[and] positioned at a waist of the wearer and wherein at least one of said sensors is positioned at one or more locations on the waist of the wearer”. Therefore, it is understood that not all the sensors are limited to being positioned at the waist of the user. 
The claim further includes amended language which requires creating a data model as detailed in the ‘Claim’ submitted on 12/17/2021 which overcomes the previous rejection on the record. Therefore, the previous 35 USC 103 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20140107531 granted to Baldwin (previously presented) in view of US Pat Pub No. 20190150820 granted to Lee et al. 
Claim Objections
Claims 2 and 9 are objected to because of the following informalities: 
Claim 2 recites “user affect levels” in line should be changed to “the user affect levels”
Claim 2 recites “said user affect levels” in line should be changed to “the user affect levels”.  
Claim 2 recites “said current data features” in line 19 to “the plurality of current biometric data” 
Claim 2 recites “different sensor types” in line 12 should be changed to “the plurality of different sensor types”.
Claim 9 recites “the band having the sensor platform for positioning adjacent of the waist of the wearer” which should be changed to “the band positioning the sensor platform adjacent the waist of the wearer” or similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “said data features” in line 16, it is unclear and indefinite if this is the same as “a plurality of data features” recited earlier or not. 
Claim 2 recites the limitation “a degree of bending” in line 22. It is unclear and indefinite if this is the same as “a degree of bending” as provided in line 14. For purposes of examination, this is considered to be “a current degree of bending”. 
Dependent claims 3-4 and 7-16 are rejected for depending on rejected claim 2. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140107531A1 granted to Baldwin (hereinafter “Baldwin”) in view of US Pat Pub No. 20190150820 granted to Lee et al. (hereinafter “Lee”).
Regarding claim 2, Baldwin discloses a computer implemented method (claim 1, fig. 8) of using a sensor platform (Fig, 1, para 0012 “arrangement of wearable sensors”) of a garment of a wearer in order to determine a wearer state using a plurality of sensed biometric data (para 0031 “The mental state processor 134 receives the body state data 136 from the sensory processor 130 and processes the body state data 136 to determine a mental state of the individual.”), the method comprising a set of stored instructions for execution by a computer processor for (para 0014 “processor, responsive to executing the computer instructions, performs operations”): receiving from sensors of the sensor platform a plurality of biometric data (para 0015 “receiving sensory signals from an array of sensors. The sensory signals are indicative of physical states of multiple anatomical locations of a body. Each of the physical states includes one of position, orientation, motion, or combinations thereof.”; and para 0019 discussing that the data from the sensors are “biometric” data.), wherein the sensor platform is incorporated into an article of clothing worn by the wearer (para 0016 “at least a portion of the arrangement of sensors 102 is associated with a wearable article, such as an article of clothing or garment, such as a shirt or blouse 106, a skirt, trousers, or slacks, 108, undergarments, outerwear, and accessories, such as belts, scarves, shoes, glasses, hats, jewelry, watches, rings and the like.”) having a plurality of different sensor types (para 0016 “the arrangement of sensors 102”, para 0020 beginning with “the sensors can include one or more of the following…” and claim 16 reciting the sensors to be selected “an accelerometer; a magnetometer; a gyroscope; a capacitive sensor; an inductive sensor; a resistive sensor; a biometric sensor; and combinations thereof, and wherein each sensor of the array of sensors can be selected from the group consisting of: a point sensor, and a linear sensor.”), and wherein the sensor platform is positioned at a waist of the wearer (para 0016 “at least a portion of the arrangement of sensors 102 is associated with a wearable article, such as trousers, and accessories, such as belts”, therefore, it is understood that the sensor platform could be considered to be the sensors positioned at a waist of the wearer; para 0017 “in addition, the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114 R”), and wherein at least one of said sensors is positioned at one or more locations on the waist of the wearer (para 0017 “in addition, the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114 R”); receiving, from the wearer, user affect levels corresponding to a mental state of the wearer (para 0046 “Feedback can include input from a user, for example, received through the control interface 142 of the contextual interpreter 104… For example, substantially the same body state data might be associated with more than one mental state. Accepting user feedback allows for the state to be re-adapted to suit a user's needs or preferences.”; it is noted that the claim does not require details regarding what is considered to be the “user affect levels”, and the specification is also silent and only points to figure 13 (referenced as 253, paragraph 0065). Therefore, the Examiner understands any user input associated with the user’s mental state to read over the claimed limitation. Therefore, the user’s input/feedback as discussed above is considered to read over the claimed limitation); the plurality of sensor readings including the different sensor types (rejected above, para 0016 “the arrangement of sensors 102”, para 0020 beginning with “the sensors can include one or more of the following…” and claim 16 reciting the sensors to be selected “an accelerometer; a magnetometer; a gyroscope; a capacitive sensor; an inductive sensor; a resistive sensor; a biometric sensor; and combinations thereof, and wherein each sensor of the array of sensors can be selected from the group consisting of: a point sensor, and a linear sensor.”) such that one of the sensor readings from one or more sensors at one or more locations on the waist of the wearer (para 0016-0017 belt, in addition, the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114 R”) provides a posture of the wearer as one of the plurality of data features (0014, “receiving sensory data for multiple anatomical locations of a body. The sensory data includes one of position, orientation, motion, or combinations thereof.”), the posture indicating a degree of bending at the waist of the wearer (para 0018 “Conclusions can be drawn from such sensory input as to one or more of a position, angle, displacement, distance, orientation, or movement of the sensor.”; it is noted that since sensors are positioned at the waist (sensors 114 L and R), the same conclusions can be drawn as above, which would include position and angle. This is understood to be the same as degree of bending at the waist as recited above. Additionally para 0019 recites the biomedical and biomechanical data including orientation of one or more of an individual’s torso…data showing the posture…. ); creating a data model (para 0031 “Such databases, interpretive data or reference models can be developed or otherwise constructed from numerous available references on the subject of body language.”) receiving a plurality of current biometric data from the sensor platform (para 0031 “The mental state processor 134 receives the body state data 136 from the sensory processor 130 and processes the body state data 136 to determine a mental state of the individual.); determining a current wearer state based on extracting a plurality of current data features including a current posture from said current biometric data and matching said current data features with a set of representative feature-affect pairings of the data model (para 0031 “body language interpretive data could also be in the form of a look up table or other suitable mapping of a body state, such as position, to an inferred mental state, such as emotion or mood.”), the feature-affect pairings including effects representing possible states for the wearer (para 0040 “A mental state, such as mood, emotion or intention can be inferred at 208 from the interpreted body language.”), the data model including a data pattern indicative of the wearer state based on a combination of the plurality of sensor readings including the posture indicating a degree of bending at the waist of the wearer (para 0018 “Conclusions can be drawn from such sensory input as to one or more of a position, angle, displacement, distance, orientation, or movement of the sensor.”), wherein said matching comprises comparing the plurality of current data features to a threshold of the data model pertaining to the combination including the posture as sensed by one or more of the sensors (para 0031 “body language interpretive data could also be in the form of a look up table or other suitable mapping of a body state, such as position, to an inferred mental state, such as emotion or mood.”), said current wearer state including a current mental state of said wearer (para 0031 “The mental state processor 134 receives the body state data 136 from the sensory processor 130 and processes the body state data 136 to determine a mental state of the individual.”); and reporting the current wearer state to the wearer as a presentation using a user interface of a presentation device (para 0013, 0034 “The determined emotional state or mood 138 can be provided to an adaptable system or application 146, for example, in the form of feedback 148, such as data indicative of the mental state.”, para 0035 and para 0038 “display device”).  
Baldwin fails to disclose extracting a plurality of data features from the plurality of biometric data and the user affect levels based on combining a plurality of sensor readings from the sensors and user affect levels in time and/or frequency domain windowcreating a data model by applying one or more machine learning methods to determine relationships between said data features and said user affect levels.
Lee teaches a system and method for predicting a lucidity level of a subject comprising one or more activity sensor, one or more physiological sensor, a user interface configured to receive information related to a mood of the subject and information related to a cognitive state of the subject and to predict the lucidity level of the subject based on lucidity model and one or more of current physical activity information, current physiological parameter information, current mood information, or current cognitive state information (para 0003). Lee teaches that it is known to generate a model based on sensed data and user input components wherein the user input component 22 is configured to associate a time of day, a duration of time, and/or other time information with the entered and/or selected mood and/or cognitive state information. (para 0031) wherein the model is generated via machine learning and/or other techniques (para 0033) this allows to substantially balance complexity, performance, and representation in the machine learning algorithm used to generate the electronic model (para 0033; also see para 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Baldwin with the teachings of Lee to provide receiving user input and data from sensors to generate a model to predict the lucidity level of the subject using the machine learning to provide the predictable result of substantially balance complexity, performance, and representation in the machine learning algorithm used to generate the electronic model.
It is noted that the limitations of “user affect levels in time and/or frequency domain windows” only requires one of the two limitations recited for the method, whereby the second limitation is not required. Here, only the first limitation “user affect levels in time” is considered. 

Regarding claim 3, Baldwin as modified by Lee (hereinafter “modified Baldwin”) renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses wherein the presentation device is a computing device coupled to the garment (para 0038; it is noted that the claim does not require any details regarding what it is considering to be the method of coupling. The specification recites that the data is transmitted to either the device 14 and/or device 40 in paragraph 0065. However, in paragraph 0034, the specification recites that the device 40 is an external computer device. Therefore, the term “couple” is understood to mean any connection, wire or wireless communication between devices.)

Regarding claim 4, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses wherein the presentation device is a remote computing device coupled to a computing device of the garment (para 0038; it is noted that the claim does not require any details regarding what it is considering to be the method of coupling. The specification recites that the data is transmitted to either the device 14 and/or device 40 in paragraph 0065. However, in paragraph 0034, the specification recites that the device 40 is an external computer device. Therefore, the term “couple” is understood to mean any connection, wire or wireless communication between devices.).  

Regarding claim 7, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses further comprising the placement of at least some of the sensors of the sensor platform being positioned in one or more body regions on the waist of the wearer where muscle noise is inhibited (para 0016 “at least a portion of the arrangement of sensors 102 is associated with a wearable article, such as trousers, and accessories, such as belts”, therefore, it is understood that the sensor platform could be considered to be the sensors positioned at a waist of the wearer; para 0017 “in addition, the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114 R”); it is noted that the limitation “where muscle noise is inhibited” is a non-functional language and is not given any patentable weight. Furthermore, this language appears to be the consequence of positioning the sensors at the particular location rather than any positive steps to remove noise from the signal).  

Regarding claim 8, modified Baldwin renders the method of claim 7 obvious as recited hereinabove, Baldwin discloses wherein the one or more body regions include a region selected from the group consisting of: adjacent to a hip; and adjacent to a kidney (para 0016 “at least a portion of the arrangement of sensors 102 is associated with a wearable article, such as trousers, and accessories, such as belts”, therefore, it is understood that the sensor platform could be considered to be the sensors positioned at a waist of the wearer; para 0017 “in addition, the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114 R”; it is further noted that “adjacent to” is a relative term, and at least figure 1 shows that sensors 114L and 114R are to certain extent adjacent to a kidney).  

Regarding claim 9, modified Baldwin renders the method of claim 7 obvious as recited hereinabove, Baldwin discloses further comprising a sensor pair of the sensors positioned on either side of a centerline of a band of the article of clothing, the band having the sensor platform for positioning adjacent of the waist of the wearer (para 0016 “at least a portion of the arrangement of sensors 102 is associated with a wearable article, such as trousers, and accessories, such as belts”, therefore, it is understood that the sensor platform could be considered to be the sensors positioned at a waist of the wearer; para 0017 “in addition, the trousers 108 are also configured with sensors, including left and right waist or upper thigh sensors 114 L, 114 R”; it is noted that even though the belt configuration has not been shown, it is understood that a belt would have the same configuration as a band of the article of clothing having a centerline, wherein the sensors 114L and 114R would be on either side of the centerline).  

Regarding claim 10, modified Baldwin renders the method of claim 9 obvious as recited hereinabove, Baldwin discloses wherein the centerline is oriented front to back of the wearer rather than oriented side to side of the wearer (see rejection of claim 9; furthermore, the centerline is considered to be an arbitrary line drawn. Since a belt is shown (above) to have the same configuration, a similar centerline can be drawn).   

Regarding claim 11, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses further comprising the step of generating a command based on the current wearer state and sending the command over a communications network to a networked device in order to effect a change in an operational behaviour of the networked device (paras 0013-0014 “the system determines a mental state of the number of mental states, such as mood or emotion, corresponding to the identified body configuration, and provides data indicative of the mental state, for example, to adjusting a feature of another system or application, such as a multimedia, advertising, or computer system”, para 0034-0036, more specifically “adaptations can be arranged or otherwise selected to change an inferred emotional state or mood”).

Regarding claim 12, modified Baldwin renders the method of claim 11 obvious as recited hereinabove, Baldwin discloses wherein the wearer has a registered device account with the networked device, the device account administered with an interaction service in communication with the networked device over the communications network (fig. 6, para 0033 “user profile information as might be obtained from a user’s preference to certain activities, or obtainable from an external source, such as the internet”, also paras 0042, 0079-0081).  

Regarding claim 13, modified Baldwin renders the method of claim 11 obvious as recited hereinabove, Baldwin discloses wherein the registered device account contains wearer settings information (para 0032 “information regarding the individual”) and device operation settings applicable to permitted functionality of the networked device accessible by the command (para 0042 “such feedback can be supplied in real time, or near real time to various systems and applications to provide a personalized user experience”).  

Regarding claim 14, modified Baldwin renders the method of claim 13 obvious as recited hereinabove, Baldwin discloses wherein the wearer settings information includes a location setting specifying the physical location of the networked device (para 0033 “geographic location”, para 0041 “other information can include … location”), wherein the physical location is determined based on the sensor platform being communicatively paired with the networked device (para 0020 “global positioning system (GPS) style technology”).  

Regarding claim 15, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses wherein the data model includes at least one of a physical location, a time of day or an activity reading in order to determine the wearer state (para 0041 “Other information can include environmental factors, such as date, time, location, lighting, temperature, sounds, video, configuration information, identification of the individual for which a mental state is being inferred, historical information related to the individual, preferences, etc.”).  

Regarding claim 16, modified Baldwin renders the method of claim 2 obvious as recited hereinabove, Baldwin discloses wherein the data model includes at least one of a physical location or a time of day in order to determine the wearer state  (para 0041 “Other information can include environmental factors, such as date, time, location, lighting, temperature, sounds, video, configuration information, identification of the individual for which a mental state is being inferred, historical information related to the individual, preferences, etc.”).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792